Citation Nr: 1142488	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  07-24 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to an increased disability rating for service-connected lumbosacral strain, rated as 10 percent disabling prior to March 29, 2011, and as 20 percent disabling as of that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from March 1994 to March 1997. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, which continued the 10 percent disability ratings for the Veteran's chronic sinusitis and lumbosacral strain. 

In February 2011, the Board issued a decision denying the claim for increased rating for sinusitis and remanding the issue of entitlement to an increased disability rating for the Veteran's service-connected lumbosacral strain to the RO or the Appeals Management Center (AMC) for additional action.  In August 2011, the AMC granted a 20 percent rating for the lumbosacral strain, effective from March 29, 2011.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  As the claim has been pending since prior to March 29, 2011, and as the rating assigned is not the highest possible rating for this disability, this award is not considered a full grant of the benefits sought on appeal.  The case has thus been returned to the Board for appellate action. 


FINDINGS OF FACT

1.  Through February 1, 2007, the Veteran's lumbosacral strain was manifested by forward flexion of the thoracolumbar spine greater than 60 degrees and a combined range of motion of the thoracolumbar spine greater than 120 degrees without muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis; the spine was not ankylosed. 

2.  As of February 2, 2007, the Veteran's lumbosacral strain has been manifested by not more than forward flexion of the thoracolumbar spine limited to 60 degrees; there is no unfavorable ankylosis of the thoracolumbar spine or of the entire spine. 


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating as of February 2, 2007, for lumbosacral strain are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2011).  

2.  The criteria for a rating higher than 10 percent prior to February 2, 2007, and higher than 20 percent as of that date, for lumbosacral strain are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7 , 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts entitlement to an increased rating for the service-connected low back disability.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence. 

Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a)  (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

In the case at hand, the Veteran filed this claim for an increased rating for his low back in June 2006.  The RO sent the Veteran a letter in January 2007 advising him of the elements required to support a claim for increased evaluation for a service-connected disability and of the respective duties of VA and the claimant in obtaining supporting evidence.  The Veteran was provided notice with respect to the effective-date element of a claim in a June 2006 letter from the RO with regard to the claim for sinus problems, which was on appeal with this claim but was decided by the Board in the aforementioned February 2011 Board decision.  An additional letter advising the Veteran of the scheduling of an examination was provided in February 2011.  To the extent that the Veteran was not provided full notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim). 

The record also reflects that all pertinent, available treatment records have been obtained.  In addition, the Veteran was afforded appropriate VA examinations, the most recent in March 2011.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence. 

The Board accordingly finds that any procedural errors on the originating agency's part were insignificant and non-prejudicial.  Accordingly, the Board will address the merits of the Veteran's claim. 

Legal Criteria 

General 

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a) , 4.1 (2011). 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 (2011) concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011). 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2011). 38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

Rating Criteria 

Lumbosacral spine disorders are to be evaluated under the general rating formula for rating diseases and injuries of the spine (outlined below).  38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5242 (2011).  IVDS will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes (outlined above), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011). 

Under the general rating formula for rating diseases and injuries of the spine, effective September 26, 2003, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A rating of 10 percent is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating, and unfavorable ankylosis of the entire spine warrants a 100 percent rating. 

There are several notes set out after the diagnostic criteria, which provide the following: First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees. 

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a). 

Complete paralysis of the sciatic nerve warrants an 80 percent evaluation; with complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost. Incomplete paralysis of the sciatic nerve warrants a 60 percent evaluation if it is severe with marked muscular dystrophy, a 40 percent evaluation if it is moderately severe, a 20 percent evaluation if it is moderate or a 10 percent evaluation if it is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520. 

Burden of Proof 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.  In this regard the Board notes that where entitlement to compensation has already been established and an increase in the disability is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Service connection was granted for lumbosacral strain in June 2001 and a 10 percent rating was assigned for the disability at that time.  The Veteran filed his current claim in June 2006, citing increased pain and a need for increased medication as well as physical therapy.  

Treatment records from the Bedford VA Medical Center dated from May 2005 to May 2007 primarily show complaints and treatment of cervical spine and upper back pain.  The Veteran was treated with multiple medications including flexeril and ibuprofen.  He also underwent two courses of physical therapy.  A primary care visit in June 2006 shows he complained of problems with back and neck for several years.  He reported that the neck pain is more troublesome.  It was noted that back X-rays showed no obvious abnormality.  The Veteran reported that he was limited in his activities due to neck and back pain.  He was, however, currently working full time as a canine police officer, which is also the job he had in service.  Physical examination was generally unremarkable with no findings related to the lumbar spine.  

The Veteran was afforded a VA examination in February 2007 by a physician who reviewed the claims folder.  The Veteran reported that his lower back was injured in service on two occasions.  He reported that most of his discomfort has been between his shoulder blades running down toward his lower back.  He reported no numbness of the lower extremities and did not indicate pain radiating below the knee.  He noted some pain in the plantar surface of the right foot related to weight-bearing.  Examination of the dorsolumbar spine revealed level pelvis when standing with no scoliosis.  There was diffuse tenderness between the shoulder blades.  Range of motion testing disclosed flexion 0 to 80 degrees, extension 0 to 30 degrees, right and left lateral flexion to 30 degrees and left and right rotation to 30 degrees.  Some discomfort was noted primarily on extension of the lumbar spine.  Reflexes were present and symmetrical at the level of the knees and ankles.  There were no sensory disturbances of the lower extremities.  Muscle strength was 5/5 in both lower extremities.  The calf size was slightly in excess of 14 1/2 inches on the right and 15 inches on the left.  The Veteran noted some discomfort on the plantar surface of the right foot which had been going on for three to four months.  Gait was essentially normal and posture was erect.  X-rays of the lumbosacral spine showed no abnormality.  The examiner made a diagnosis of lumbosacral strain and noted discomfort mainly referred out with flare-ups.  Do not anticipate significant increase in pain or loss of range of motion with repetitive use.  

In his substantive appeal received in July 2007, the Veteran asserted that his back was consistently getting worse every year.  He could push himself through physicals and doctors appointments to meet ranges of motion needed to meet his job requirements but after every appointment his back was in more pain than normal.  He reported trouble standing for prolonged periods of time as well as trouble bending over.  He reported that he is aware that he will cause pain and injury in his back because he over compensates for the injury, causing pain in his legs and feet.  He reported four medications for back pain.  He believes the disability rating should be raised to reflect the daily pain he endures.  

The Veteran was afforded an additional VA examination in March 2011 to assess the current manifestations of the cervical, dorsal and lumbar spine areas.  The Veteran reported that he injured the back in service in the course of his duties as a dog handler.  He reported pain now had also spread to between his shoulder blades and his neck.  He reported trying multiple medications as well as chiropractic care, which he says hurt his back.  He estimated the pain was a three but could elevate to an eight or nine out of ten.  The last time it elevated was three to four months ago.  The pain slowly subsided to a three.  He reported no bladder or bowel complaints and no erectile dysfunction.  He does not use a cane.  He reported no problems walking and no specific history of falls.  He reported that after working in the military he worked for various law enforcement agencies and was now a federal air marshal.  He does drive a vehicle and he has no trouble with activities of daily living such as bathing, dressing and feeding.  As to the low back, he notices pain when he bends his neck.  He reported occasional spasm.  He has no specific weakness in the back or legs.  He does not wear a brace.  He was never hospitalized for the back.  

Pertinent to the low back, examination, there was normal lordosis and kyphosis.  There were no palpable spastic muscles and there was no scoliosis.  Flexion was to 60 degrees.  Lordosis flattened but did not reverse and kyphosis increased.  He extended to 30 degrees with lordosis entering into the curve and kyphosis flattening to zero degrees.  He tilted to the left and right 30 out of 30 degrees and rotation was 20 out of 30 degrees bilaterally.  Rotation was thus limited but did not appear painful.  There was no change in range or degree of discomfort with repeated motion of all of the movements.  Straight leg raising was positive at 60 degrees with some slight left hamstring on the left and very slight increase in low back pain.  

Neurologic examination revealed deep tendon reflexes to be 1+ at the knees and 2+ at the ankles and symmetrical.  Plantar reflexes were down going.  Motor strength in the lower extremities was intact to both hand and body tests in the extensor hallucis longus, tibialis anterior, triceps surae, quadriceps femoris and iliopsoas.  Sensory was intact to light touch throughout the lower extremities.  Pin sensation, vibration and position were intact and symmetric as to the lower extremities.  

X-rays showed intact thoracic and lumbosacral spine with no abnormalities of the osseus structures of the lumbosacral spine.  The sacroiliac joints were intact and the intervertebral disk spaces were preserved.  The assessment in pertinent part was chronic sprain of the thoracolumbar muscles.  

The Board finds at this point that the evidence above does not show entitlement to a rating higher than 10 percent for the low back for the period up to an including February 1, 2007.  Neither the Veteran's contentions nor the findings on examination and treatment records indicate that he meets the criteria for more than a 10 percent rating.  The Veteran could flex forward to 80 degrees and he did not demonstrate any other deficit in range of motion that would warrant an evaluation in excess of 10 percent.  None of the criteria for a higher rating are met or more nearly approximated during the period in question.  Finally, there is no evidence of intervertebral disc disease and no resultant incapacitating episodes, nor is there evidence of separately ratable neurologic impairment during that period.  

The Board now turns its attention to the period beginning February 2, 2007.  

On review of the evidence above relating to symptoms and impairment from February 2, 2007, the Board finds the General Rating Formula criteria for a rating of 20 percent, but no more, are met as of that date.  Initially, the Board notes that Veteran's contentions are that he has experienced an increasing level of back pain and symptoms which, while not wholly incapacitating (see, generally, his July 2007 VA form 9), are in excess of the 10 percent criteria.  The Board notes that the clinical evidence establishes entitlement to a 20 percent rating, and no more, effective the date of the March 2011 examination based on limited flexion to 60 degrees.  However, the Board has no reason to doubt the veracity of the Veteran's statement that he has been experiencing this increased limitation and symptomatology for some time.  Rather, the Board finds the Veteran's statements to be candid and free of obvious exaggeration.  Under the circumstances, the Board concludes that his limitation existed prior to the date of the March 2011 examination.  The Board will resolve reasonable doubt in the Veteran's favor and conclude that the limitation has been present since from the earliest date possible within the appeal period, that being the date following the February 1, 2007, examination.  

However, the preponderance of the evidence is against a finding in excess of 20 percent as of February 2, 2007.  It is uncontroverted that the Veteran has not demonstrated thoracolumbar spine range of motion of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, or ankylosis to any degree.  The Veteran does receive medication for his low back and cervical spine disability.  However, the Board notes that the complaints do not in and of themselves suggest that the criteria for a rating in excess of 20 percent are met.  None of the criteria for a higher rating are met or more nearly approximated during the period in question.  Finally, there is no evidence of intervertebral disc disease and no resultant incapacitating episodes, nor is there evidence of separately ratable neurologic impairment during that period.  

VA must consider all favorable lay evidence of record. 38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has carefully considered the lay evidence offered by the Veteran in the form of his correspondence to VA.  The Veteran, as a layperson, is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, even affording the Veteran full competence and credibility, nothing in his correspondence to VA shows the Veteran low back disability has more closely approximated the criteria for a higher evaluation. 

The Board has considered whether additional compensation is warranted under the DeLuca factors.  In this case, VA examiners have consistently found no additional limitation of function due to pain, weakness, fatigability or incoordination warranting a higher rating.  There is no reduced range of motion after repetitive motion shown in the examinations.  The Board concludes that a higher rating based on those factors is not warranted. 

The Board has considered staged rating and awarded them where applicable.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

In the case at hand, the record reflects that the degree of impairment present is specifically contemplated by the schedular criteria.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.

In reaching this decision the Board has considered the doctrine of reasonable doubt and applied it where applicable.


ORDER

A disability rating in excess of 10 percent for lumbosacral strain is denied as to the period ending February 1, 2007.

A disability rating of 20 percent for lumbosacral strain is granted effective from February 2, 2007; the benefits sought on appeal are granted to this extent and subject to the criteria applicable to the payment of monetary benefits.

As to the period beginning February 2, 2007, a disability rating in excess of 20 percent for lumbosacral strain is denied.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


